IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2012-CT-01083-SCT

IN THE MATTER OF THE ESTATE OF
CHARLES WILLIAM WHITE, DECEASED:
ANITA WHITE, INDIVIDUALLY AND AS
EXECUTOR OF THE ESTATE OF CHARLES
WILLIAM WHITE

v.

CHARLES THOMAS WHITE

                            ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                        11/23/2011
TRIAL JUDGE:                             HON. PERCY L. LYNCHARD, JR.
TRIAL COURT ATTORNEYS:                   JOHN THOMAS LAMAR, III
                                         H. R. GARNER
                                         JOHN THOMAS LAMAR, JR.
                                         ROBERT R. MORRIS
                                         ROBERT RYAN REVERE
COURT FROM WHICH APPEALED:               DESOTO COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                 JOHN THOMAS LAMAR, III
                                         JOHN THOMAS LAMAR, JR.
ATTORNEYS FOR APPELLEE:                  ROBERT R. MORRIS, III
                                         ROBERT RYAN REVERE
NATURE OF THE CASE:                      CIVIL - WILLS, TRUSTS, AND ESTATES
DISPOSITION:                             REVERSED AND REMANDED - 12/11/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


      EN BANC.

      DICKINSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.   A chancellor held that res judicata prevented an action to set aside certain deed

transfers because the issue had been raised in a conservatorship that had been closed. But
because the judgment dismissing the conservatorship was not a final judgment on the merits,

we reverse.

                       FACTS AND PROCEDURAL HISTORY

¶2.    Charles William White (“Bill”) and his son Charles Thomas White (“Tommy”), were

partners in a business that owned and operated convenience stores. In 2000, during the

course of the partnership, Bill married Anita White. In 2005, Tommy bought his father’s

share of the partnership for $42,600, but in dissolving the partnership, Bill and Tommy

neglected to execute and file deeds transferring the partnership’s real property.

¶3.    In early 2009, Bill’s health declined rapidly, and Anita and Tommy began to clash

over Bill’s healthcare. Tommy wanted his father to receive life-sustaining treatment and

Anita wanted her husband to die with dignity. During this time, Tommy realized that he and

his father had failed to execute deeds transferring the partnership’s real-property assets.

Tommy used a durable power of attorney his father had given him years before to execute

quit-claim deeds transferring the partnership property to himself.

¶4.    Bill and Anita continued to clash over who had authority to make healthcare decisions

for Bill, so Tommy filed a petition for a conservatorship for his father’s benefit and sought

appointment as his father’s conservator. Anita filed a counterclaim that challenged Tommy’s

fitness to serve as his father’s conservator and sought to have Tommy return all assets he had

transferred to himself using his father’s power of attorney. The chancellor agreed that a

conservatorship was appropriate, but he appointed a third party as Bill’s conservator.

¶5.    When Bill died in June 2009, the conservator filed a motion asking to be discharged

from his duties and to be allowed to distribute the assets of the conservatorship to Bill’s


                                              2
estate. The parties agreed to an order discharging the conservator and to a distribution of

funds held by the conservator to Bill’s estate. The order noted “that W.E. Davis is

discharged as Conservator for C.T. White, and that formal accounting is waived,” and “this

Conservatorship is closed.” The chancellor’s order made no mention of Anita’s action to set

aside the deed transfers.

¶6.    In February 2010, Anita filed suit to set aside the quit-claim deeds and to redeem the

real property Tommy had acquired using his father’s power of attorney. The parties filed

competing motions for summary judgment. Tommy argued that the order discharging the

conservator barred relitigation of the conveyances because Anita sought to have the

conveyances set aside in the conservatorship. Anita argued that the transfers were not in

Bill’s best interests and that the transfers should be set aside and the property returned to

Bill’s estate. The chancellor held that Anita’s action was barred by res judicata, granted

Tommy’s motion, and denied Anita’s cross-motion for summary judgment.

¶7.    Anita appealed to the Court of Appeals, arguing that her action was not barred by res

judicata and that the chancellor had erred by denying her motion for summary judgment.

The Court of Appeals affirmed the chancellor, finding that “all four identities of res judicata

[were] present,” and that “the chancellor correctly held that the doctrine of res judicata

preclude[d] Anita’s second lawsuit.” 1 We granted Anita’s petition for a writ of certiorari.

                                        ANALYSIS




       1
       Estate of White v. White, No. 2012-CA-01083-COA, 2014 WL 1190245, at *6
(Miss. Ct. App. July 5, 2014).

                                              3
¶8.    The issue before us is whether the doctrine of res judicata bars Anita’s suit to set aside

the quit-claim deeds. If, as Anita argues, it does not, then the chancellor erred in granting

Tommy’s motion for summary judgment.

¶9.    We conduct a de novo review of a trial court’s grant of summary judgment.2 A civil

defendant may raise res judicata in a motion for summary judgment where a plaintiff’s suit

centers around issues decided in a previous lawsuit.3 But for res judicata to apply, the

defendant must show that the judgment rendered in the previous action was a final judgment

on the merits.4

¶10.   A final judgment on the merits is “[a] judgment based on the evidence rather than on

technical or procedural grounds.” 5     While our prior cases have considered whether a

judgment constituted a “final judgment on the merits” on a case-by-case-basis, a judgment

generally will not be considered a “final judgment on the merits” when the first case was

dismissed for a procedural defect or some other technical ground that prevented the court




       2
        Conrod v. Holder, 825 So. 2d 16, 18 (Miss. 2002) (citing Daniels v. GNB, Inc., 629
So. 2d 595, 599 (Miss. 1993)).
       3
        Little v. V&G Welding Supply, Inc., 704 So. 2d 1336, 1337-38 (Miss. 1997) (citing
Estate of Anderson v. Deposit Guar. Nat’l Bank, 674 So. 2d 1254, 1256 (Miss. 1996)).
       4
         EMC Mortg. Corp. v. Carmichael, 17 So. 3d 1087, 1090 (Miss. 2009) (citing
Anderson v. LaVere, 895 So. 2d 828, 833 (Miss. 2004)) (“[T]he prior judgment must be a
final judgment that was adjudicated on the merits.”).
       5
           Black’s Law Dictionary 920 (9th ed. 2009).

                                               4
from reaching the merits of the case.6 If, in the previous case, the court did render a final

judgment on the merits, res judicata will apply if both cases share four common identities.7

¶11.   In granting Tommy’s motion for summary judgment, both the chancellor and Court

of Appeals thoroughly analyzed the four common identities necessary for res judicata to

apply, but both courts failed to analyze the threshold requirement of a final judgment.

Absent a final judgment, the alignment of the four identities is irrelevant.8

¶12.   The chancellor’s order discharging the conservator did not address any of the

contested issues. As our precedent shows, a judgment based on technicalities or procedural

issues generally will not be considered a final judgment on the merits. In his order

discharging the conservatorship, the chancellor could have rendered a judgment on the

contested claims between Tommy and Anita, but he did not.

¶13.   The record indicates that the conservatorship was opened in early 2009 and closed

when Bill died in June 2009. Far from a final judgment concerning the merits of the

contested issues, the final judgment discharging the conservator was based solely on Bill’s



       6
         Harrison v. Chandler-Sampson Ins., Inc., 891 So. 2d 224, 229 (Miss. 2005)
(quoting Costello v. United States, 365 U.S. 265, 285, 81 S. Ct. 534, 544, 5 L. Ed. 2d 551
(1961)) (“If the first suit was dismissed for defect of pleadings, or parties, or a misconception
of the form of proceeding, or the want of jurisdiction, or was disposed of on any ground
which did not go to the merits of the action, the judgment rendered will prove no bar to
another suit.”).
       7
         Hill v. Carroll Cnty., 17 So. 3d 1081, 1085 (Miss. 2009). The four common
identities are: “(1) identity of the subject matter of the action; (2) identity of the cause of
action; (3) identity of the parties to the cause of action; and (4) identity of the quality or
character of a person against whom the claim is made.” Hill, 17 So. 3d at 1085 (citing
Harrison v. Chandler-Sampson Ins., Inc., 891 So. 2d 224, 232 (Miss. 2005)).
       8
           EMC Mortg. Corp., 17 So. 3d at 1090 (citing Anderson, 895 So. 2d at 833).

                                               5
death. The chancellor considered no other evidence when entering his order.9 Although

Tommy correctly points out that Anita requested the court set aside the deed transfers in the

conservatorship proceeding, the chancellor never addressed the issue.

                                     CONCLUSION

¶14.   Because there was no final judgment on the merits, we must reverse the judgment of

the Court of Appeals and the chancellor’s judgment dismissing Anita’s claims and remand

the case to the DeSoto County Chancery Court for further proceedings consistent with this

opinion.

¶15.   REVERSED AND REMANDED.

    WALLER, C.J., RANDOLPH, P.J., KITCHENS, CHANDLER, PIERCE, KING
AND COLEMAN, JJ., CONCUR. LAMAR, J., NOT PARTICIPATING.




       9
        See Miss. Code Ann. § 93-13-267 (Rev. 2013) (“A conservator may resign or be
discharged in the same manner as a guardian of a minor and may also be discharged by the
appointing court when it appears that the conservatorship is no longer necessary.”). When
a person dies, he no longer needs a conservatorship. See Estate of Atkins v. Sartin, 422 So.
2d 754, 757 (Miss. 1982) (noting that a conservator could not withdraw funds belonging to
a person subject to a conservatorship after the person’s death because the conservatorship
ceased upon the person’s death).

                                             6